IN THE COURT OF APPEALS OF IOWA

                                   No. 21-0213
                              Filed March 30, 2022


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

BENJAMIN ROY MONSON,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Cerro Gordo County, Colleen

Weiland, Judge.



      Benjamin Monson appeals his convictions for two counts of third-degree

sexual abuse. AFFIRMED.



      Martha J. Lucey, State Appellate Defender, and Theresa R. Wilson,

Assistant Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Sheryl Soich, Assistant Attorney

General, for appellee.



      Considered by Bower, C.J., and Vaitheswaran and Chicchelly, JJ.
                                          2


CHICCHELLY, Judge.

       Benjamin Monson appeals his convictions for two counts of third-degree

sexual abuse. He alleges the district court abused its discretion by denying his

motion to sever the charges for separate trials. Because Monson has failed to

demonstrate that any prejudice arising from joinder outweighed the State’s interest

in judicial economy, we affirm his convictions.

   I. Background Facts and Proceedings.

       The State charged Monson with two counts of third-degree sexual abuse

arising from alleged non-consensual sex with two different intoxicated women two

weeks apart. See Iowa Code § 709.4(1) (2018). High school student D.B. and

college student A.T. did not know each other. Each spent a different night drinking

alcohol with Monson in the fall of 2018 and afterwards reported that Monson

sexually abused her. After DNA results linked Monson to both young women, he

claimed that he had consensual sex with each of them the morning before the

alleged incidents and not at the times that they alleged.

       Monson moved to sever the charges for separate trials. The district court

denied the motion and found him guilty as charged after a bench trial. Monson

timely filed the appeal now before us.

   II. Review.

       We review a district court’s “refusal to sever multiple charges against a

single defendant for abuse of discretion.” State v. Romer, 832 N.W.2d 169, 174

(Iowa 2013) (quoting State v. Elston, 735 N.W.2d 196, 198 (Iowa 2007)). “To prove

the district court abused its discretion in refusing to sever charges, [the defendant]

bears the burden of showing prejudice resulting from joinder outweighed the
                                         3

State’s interest in judicial economy.” Id. at 181 (alteration in original) (citation

omitted). Moreover, “[a]n abuse of discretion occurs when a district court exercises

its discretion on grounds or for reasons clearly untenable or to an extent clearly

unreasonable.” State v. Mulatillo, 907 N.W.2d 511, 518 (Iowa 2018) (citation

omitted).

   III. Analysis.

      Iowa’s approach to joinder has been set forth in a series of Iowa Supreme

Court opinions cited by both parties. See Romer, 832 N.W.2d at 181–83; Elston,

735 N.W.2d at 198–200; State v. Lam, 391 N.W.2d 245, 249–51 (Iowa 1986). As

explained therein, Iowa follows a bifurcated approach whereby the court first

determines whether joinder is permissible, and if so, considers whether joinder

would nonetheless result in unfair prejudice and require severance. See Romer,

832 N.W.2d at 181–83.

      In molding this approach, the Iowa Supreme Court has squarely rejected an

Iowa Rule of Evidence 5.404(b) analysis in the formula. See id. at 183 (“His only

arguments in this area pertain to our evidentiary rule on propensity, which we have

unequivocally established as distinct from an analysis under our law dealing with

joinder of offenses.”); Lam, 391 N.W.2d at 249 (“The two rules deal with different

questions, making the wholesale importation of the evidentiary rule into the law

dealing with joinder of offenses inappropriate.” (citation omitted)).      Monson

contends that Romer, Elston, and Lam were incorrectly decided with respect to the
                                           4


irrelevance of a rule 5.404(b) analysis in assessing the propriety of joinder.1

However, this law is controlling. See State v. Miller, 841 N.W.2d 583, 584 n.1

(Iowa 2014) (“Generally, it is the role of the supreme court to decide if case

precedent should no longer be followed.”).

       Monson suggests that the Iowa Supreme Court’s ruling in State v. Cox

regarding the admission of prior sexual offenses should similarly exclude Monson’s

sexual abuse of another victim and require severance of the charges. 781 N.W.2d

757, 772 (Iowa 2010). However, even after Cox was decided in 2010, the Iowa

Supreme Court reaffirmed its joinder analysis in Romer in 2015, and no

subsequent factual or legal developments have mandated a different framework.

See Romer, 832 N.W.2d at 183; State v. Cook, No. 17-1524, 2018 WL 6120243,

at *1 (Iowa Ct. App. Nov. 21, 2018) (finding that “based on the potential duplication

of witnesses in separate trials and the trial court’s ability to caution jurors at trial

concerning their deliberations on each count, the Court finds the State’s judicial

economy concerns outweigh the prejudice of having one trial with two complaining

witnesses”).

       With the law settled, we find no abuse of discretion in the district court’s

application. Pursuant to Iowa Rule of Criminal Procedure 2.6(1), the State may

prosecute contemporaneously two or more offenses that arise from a common

scheme or plan. Lam, 391 N.W.2d at 249. In analyzing whether a common



1The State asserts Monson’s argument in this regard was not properly preserved.
However, “it would make little sense to require a party to argue existing law should
be overturned before a court without the authority to do so.” State v. Williams, 895
N.W.2d 856, 872 n.2 (Iowa 2017). Regardless, we decline to disturb existing
precedent.
                                          5


scheme or plan exists, “we have found it helpful to consider factors such as intent,

modus operandi, and the temporal and geographic proximity of the crimes.”

Elston, 735 N.W.2d at 199 (quoting State v. Oetken, 613 N.W.2d 679, 688 (Iowa

2000)). Essentially, we consider whether the defendant “carried out similar acts in

similar ways.” State v. Umana, No. 11-9667, 2012 WL 4513859, at *6 (Iowa Ct.

App. Oct. 3, 2012).

       However, there should also be a “common link,” which is usually described

as behavior emanating from “a single or continuing motive.” Oetken, 613 N.W.2d

at 688. In this regard, “Iowa cases have not set a high bar.” State v. Wise, No.

19-1353, 2021 WL 1400771, at *2 (Iowa Ct. App. Apr. 14, 2021). Examples include

a “desire to satisfy sexual desires through the victimization of children” in both

Romer, 832 N.W.2d at 182, and Elston, 735 N.W.2d at 199, and the intent to obtain

“small portable objects from apartments for money” in Lam, 391 N.W.2d at 250.

       Here, the court found that the charges against Monson arose out of a

common scheme or plan. Specifically, the alleged acts occurred with temporal and

geographic proximity, as they were within fifteen days of each other and about four

miles apart. The State alleged that Monson exhibited a single or continuing motive

and utilized the same modus operandi by secluding and victimizing extremely

intoxicated young female acquaintances for his sexual gratification after providing

them with alcohol.     The district court also noted the significance of Monson

claiming the same defense in each instance: 1) consensual sex with each alleged

victim in the morning, and 2) intoxication, for the purpose of any possible lesser

included offense requiring specific intent. Given these circumstances, we find no

abuse of discretion in the trial court’s determination.
                                           6


       Upon finding joinder was permissible, the next step was to determine

whether prejudice outweighed the State’s interest in judicial economy. By their

very nature, prior bad acts involving sexual offenses are prejudicial. However, we

agree that the introduction of Monson’s alleged prior bad act did not rise to the

level of prejudice outweighing the judicial economy of one trial. The State indicated

that, in addition to the two victims, two of the investigating officers, the DNA

criminalist, the crime scene technician, and the defendant’s expert on intoxication

would have been called to testify at both trials. See Romer, 832 N.W.2d at 183

(holding a “single trial was in the interest of judicial economy as it was then

unnecessary to require numerous witnesses to testify at multiple trials”). Finally,

any prejudice arising from joinder was minimized by Monson’s bench trial. See

State v. Geier, 484 N.W.2d 167, 172–73 (Iowa 1992) (finding that in a bench trial,

“there is less likelihood that a failure to sever has prejudiced the defendant than in

a trial to a jury. By virtue of training and experience, the court is better able to

compartmentalize the evidence regarding the various charges and guard against

the prejudice a severance seeks to prevent.”).

       Because Monson has failed to demonstrate that any prejudice arising from

joinder outweighed the State’s interest in judicial economy, we find no abuse of

discretion in the district court’s refusal to sever his charges.

       AFFIRMED.